         Case 2:14-cr-00205-MRH Document 808 Filed 03/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

             UNITED STATES OF AMERICA,                       Criminal Division

                     vs.                                     Criminal Nos.: 14-205

             PRICE MONTGOMERY,                               Judge Mark R. Hornak
                   Defendant.

                                       ORDER OF COURT

                             5th day of _____________,
       AND NOW, to-wit, this _____        March        2021, upon consideration of Mr.

Montgomery’s motion to access FPD or other authorized service provider laptop in the Allegheny

County Jail, it is hereby ORDERED, ADJUDGED, AND DECREED that said motion is

GRANTED.

       IT IS FURTHER ORDERED that the Warden of the Allegheny County Jail is directed to

permit Mr. Price Montgomery, 85764, access and use of the FPD or other authorized service

provider laptops stationed at the ACJ to review his discovery and legal research relevant to this

case as captioned above. The use of the laptop computer to review said materials shall be done in

accordance with the protocols in place as determined by the administration at the ACJ. The FPD

shall repossess said laptops at the close of this matter.



This Order does not expire.



                                                       By the Court:



                                                        s/ Mark R. Hornak            , C.J.
                                                       Mark R. Hornak
                                                       Chief United States District Court Judge
